Citation Nr: 0207542	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  97-29 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1991 by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

In March 1993, the Board remanded the case to the RO for 
additional development in the form of an examination.  Upon 
completion of the examination, in a May 1993 decision, the RO 
increased the veteran's rating from 10 percent to 30 percent 
effective March 1, 1991, the date of his claim.  

At that time, the RO deemed the appeal granted in full and 
the claim was apparently not returned to the Board.  However, 
the Board notes that the 30 percent rating was not a total 
grant of available benefits under the regulations, and 
therefore, the veteran's prior appeal was not satisfied.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Accordingly, although the 
record shows that the veteran also perfected an appeal of the 
RO's July 1997 decision denying him an increased rating, his 
earlier appeal is still pending and the appropriate decision 
on appeal is the April 1991 decision.

In February 1999, the Board again remanded the case to the RO 
for additional development of his claim.  Upon completion of 
this development the RO again denied the veteran's claim.  
The Board again remanded the case for further development in 
February 2000.  The requested development has since been 
completed, and the case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to a higher rating for bilateral pes planus has 
been obtained, and the VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to that 
claim and the evidence necessary to substantiate the claim.

2.  The bilateral pes planus is no more than severe in 
degree, and has not resulted in pronounced manifestations 
such as marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for bilateral pes planus are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5276 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for an 
increased rating for pes planus.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has had a hearing.  All available relevant evidence 
identified by the veteran was obtained and considered.  The 
veteran has been afforded disability evaluation examinations 
by the VA to assess the severity of his hypertension.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Background Information

The veteran contends that a disability rating higher than 30 
percent is warranted for his pes planus because the disorder 
causes him to have pain and limits his ability to be on his 
feet.

The Board has considered the full history of the veteran's 
pes planus.  His service medical records show that he was 
treated for complaints pertaining to the feet.  Pes planus 
was diagnosed, and he was given molded arch supports.  The 
report of a medical examination conducted in September 1952 
for the purpose of his separation from service shows that the 
defects noted included pes planus, third degree, symptomatic.  

In June 1986, the veteran filed a claim for disability 
compensation for pain under the bottom of his feet.  The 
report of a disability compensation examination conducted by 
the VA in July 1986 shows that the veteran had bilateral 
congenital flat feet without valgus deformity.  The 
longitudinal and transverse arches were flattened on both 
feet.  There was no evidence of valgus deformity.  The 
veteran complained of aching of the legs on walking or 
standing.  The pertinent diagnosis was bilateral congenital 
flat feet without valgus deformity.  The examiner noted that 
this was considered symptomatic.  

In a decision of September 1986, the RO granted service 
connection for bilateral flat feet, and assigned a 10 percent 
disability rating.  

The RO subsequently received VA treatment records in March 
1991.  For example, a record dated in March 1989 reflects 
that the veteran had pain and swelling of both feet after 
walking and standing extensively the past weekend.  The 
assessment was pes planus.  In a decision of April 1991, the 
RO confirmed the previously assigned rating.  As noted above, 
that decision is currently on appeal.  

Additional evidence received since then includes a letter 
dated in May 1992 from the cardiac rehabilitation program 
director at the University of South Carolina which shows that 
the veteran had not been attending the program consistently 
due to pain in the feet and legs.  

A VA radiology report dated in May 1992 shows that X-rays of 
the veteran's feet were interpreted as showing that he had 
normal bone and joint structures.  Incidentally noted were 
small plantar calcaneal spurs, especially on the left.  

During a hearing held in May 1992 at the RO, the veteran 
testified that he had to walk slowly as a result of his 
service-connected disorder of the feet.  He said that the 
left ankle and arch were worse.  He said that he had been 
wearing orthopedic shoes ever since getting out of service.  
He reported that, when walking on a treadmill in his cardiac 
rehabilitation program, he had to hold on to the sides of the 
treadmill to take weight off his feet.  He also reported 
having pain and cramping at night.  

The report of an examination conducted by the VA in April 
1993 shows that the veteran had a history of having bilateral 
flat feet all of his life, but they did not get especially 
symptomatic until he entered service.  He complained of 
having pain on prolonged standing or walking.  He said that 
this came on gradually during the day.  He wore special 
orthopedic shoes sometimes, and at other times walked in 
shoes with heel inserts.  He said that these inserts wore out 
rapidly.  He also complained of low back pain which he 
attributed to flat feet.  

On objective examination, the veteran had severe pes planus 
bilaterally.  There was good ankle motion, and no valgus 
deformity of the hind foot.  The posterior tibial tendon was 
intact bilaterally.  There was no pain to palpation on either 
foot.  There was no evidence of metatarsalgia.  There was 
also no evidence of a bunion or bunionette deformity on 
either foot.  The impression was history and physical 
examination consistent with pes planus of longstanding 
duration.  This was mild to moderately symptomatic.  X-rays 
of the feet were interpreted as showing bilateral pes planus 
and minimal arthritic change about the intertarsal joints.  

In a decision of May 1993, the RO increased the rating to 30 
percent.  

A private medical record dated in June 1997 reflects that the 
veteran reported that he was having progressive pain in his 
feet.  The diagnoses also included painful feet since being 
in the military service.  

The veteran was afforded another examination by the VA in 
June 1999.  The report shows that the veteran gave a history 
of having onset of pain in his ankles and the bottoms of his 
feet in 1950 while working in the military.  He was given a 
special heel on his boots, but continued to have the pain.  
The examiner noted that review of the veteran's claims file 
revealed that he was given arch supports for pes planus in 
December 1951.  The veteran stated that the pain in his feet 
extended up his legs and into his back, and had given him 
problems ever since then.  

On examination, it was noted that he was markedly obese.  The 
feet had bilateral pes planovalgus.  The arch did not 
reconstitute with any effort at toe rise.  He seemed to have 
an intact posterior tibial tendon.  There was minimal 
evidence of other foot deformities with mild hammertoes and 
mild bunion deformities.  His calluses were well controlled 
in his specially molded shoes.  The pertinent impression was 
pes planovalgus in a gentleman with marked obesity and 
diabetes mellitus.  This is being appropriately treated with 
custom molded shoes to prevent skin sequale due to pressure.  
The examiner also indicated that the veteran's back problems 
were unlikely due to his flat feet.

The report of an examination of the veteran's feet conducted 
by the VA in October 2000 shows that the veteran carried a 
diagnosis of flat feet.  He reported that he first had 
problems in 1950.  He said that he was able to finish basic 
training and was then assigned to a non-infantry based job.  
He now performed physical therapy twice a week, mostly by 
walking on a treadmill.  He walked with a cane.  He could 
walk approximately one half of a mile per hour without having 
to sit down.  The veteran's pain varied and was related to 
the amount of weight that he was carrying at that time.  The 
veteran's pain was described as being 8/10 at its worst, and 
was 5/10 on the day of the examination.  The veteran used 
arch supports and special shoes bilaterally with significant 
benefit.  He had no significant changes since his last exam.

On physical examination, the right foot had an active range 
of motion from zero to 45 degrees of plantar flexion.  The 
passive range of motion was zero to 15 degrees of 
dorsiflexion.  The active range of motion was zero to 45 
degrees of inversion, as was the passive range of motion on 
inversion.  Eversion had an active and passive range of 
motion of zero to 5 degrees.  He had about 5 degrees of hind-
foot valgus which was not reducible.  There was no subtalar 
motion.  There was no hallux valgus.  The patient had an arch 
when not weight bearing, which disappeared upon 
weightbearing.  The left foot had an active and passive range 
of motion of zero to 50 degrees of dorsiflexion.  The active 
and passive ranges of motion for plantar flexion were from 
zero to 45 degrees.  Active and passive inversion were from 
zero to 45 degrees.  Active eversion was from zero to 5 
degrees.  Passive eversion was from zero to 10 degrees.  
There were 5 degrees of valgus on the hind-foot which was not 
reducible.  There was no subtalar motion, and no hallux 
valgus.  There was 2+ edema of his ankles bilaterally with 
scaly skin over the ankles.  There were no hammertoe varus or 
valgus toes bilaterally.  

The assessment was flexible flatfoot with a fixed 5 degree 
valgus deformity of the hind-foot bilaterally.  The veteran 
was doing well using his arch supports.  He was ambulatory 
and performed physical therapy two times a week.  

In an addendum dated in October 2001, the examiner stated 
that he had reviewed the veteran's claims file.  He noted 
that the veteran had bilateral flexible pes planus.  He 
stated that he would rate the veteran as having approximately 
a 30 percent decrease in functional ability secondary to his 
pes planus.   

III.  Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276, a noncompensable rating is warranted where 
bilateral pes planus is mild in degree, with symptoms 
relieved by a built up shoe or an arch support.  A 10 percent 
rating is warranted where the disorder is moderate in degree, 
with weight bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet.  

A 30 percent rating is warranted for bilateral pes planus 
which is severe in degree, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities.  A 50 percent rating is warranted 
for pes planus which is pronounced in degree, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59.

IV.  Analysis

The Board finds that bilateral pes planus is no more than 
severe in degree, and has not resulted in pronounced 
manifestations such as marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  Such findings 
are not noted in any of the medical evidence.  In fact, the 
examination reports specifically reflect that the pes planus 
is improved by orthopedic shoes.  The Board notes that the VA 
examiner in April 1993 described the veteran's pes planus as 
being severe in degree.  However, such a degree of severity 
is contemplated by the currently assigned 30 percent rating.  
No examiner has reported that the disorder is pronounced in 
degree.  The evidence shows that the disorder has resulted in 
pain, swelling and calluses, but again, such manifestations 
are contemplated under the rating schedule for the currently 
assigned 30 percent rating.  Finally, the Board notes that 
the VA examiner in October 2001 reported that the veteran's 
degree of impairment was consistent with the 30 percent 
rating.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 30 percent for bilateral 
pes planus are not met. 

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability. 
38 C.F.R. § 4.1  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find that the veteran's case outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  The Board notes that the disability 
has not required frequent hospitalizations, and there is no 
evidence of marked interference with employment.  Therefore, 
referral of this matter for consideration under the 
provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996). 



ORDER

A rating higher than 30 percent for bilateral pes planus is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

